DETAILED ACTION
This Office Action is in response to the Application Ser. No. 16/737,425 filed on January 8, 2020. Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings were received on January 8, 2020.  These drawings are accepted.

Information Disclosure Statement
Applicant’s submission of the Information Disclosure Statements dated January, 8, 2020, January 9, 2020, March 17, 2020, April 30, 2021, June 8, 2021 and January 6, 2022, is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending (see attached PTO-1449).

Claim Interpretation
Paragraph [00139] of the instant specification states:

In view of the specification, "a computer readable storage medium”, as recited in Claim 8, is interpreted as being a non-transitory computer readable storage medium.

Claim Objections
The claims are objected to because of the following informalities:
regarding Claim 13, the extraneous “w” in line 1 should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):





Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “in response to the individual function usage score exceeding a device threshold, sending a request to form a device group to the receiver device” in lines 6-7. There is insufficient antecedent basis for “the individual function usage score” in the claims.
Dependent Claims 2-7 are rejected for the reasons presented above with respect to rejected Claim 1 in view of their dependence thereon.
The Examiner suggests amending Claim 1 to replace the term “an individual function usage index (emphasis added)” recited in line 5 with “an individual function usage score (emphasis added)” to overcome the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al., Pub. No. US 2019/0289469 A1, hereby Bentley, in view of the paper authored by Tsiropoulou et al., titled “Interest, Energy and Physical-Aware Coalition Formation and Resource Allocation in Smart IoT Applications”, hereby “Tsiropoulou”.

Regarding Claim 1, Bentley discloses “A computer-implemented method (Bentley paragraphs 15, 40, 82-83 and 90: a method of autonomously assessing a cooperative performance of a task), comprising operations for:
storing a list of functions for each of a plurality of devices (Bentley figs. 1, 7A, 8A and 9A and paragraphs 43, 47, 56, 85, 91: first UAV 70 receives messages 85 from other UAVs 70 identifying available resources 50 from each of the other UAVs, i.e., a list of available functions – while not explicitly stated, it is understood that the available resources 50 of the other UAVs are stored necessarily to enable comparing with the resources 20 required for executing this mission 25 in the subsequent determining step);
determining to form a device group including a receiver device from the plurality of devices, wherein the receiver device will perform one of the functions (Bentley figs. 1, 7A, 8A and 9A and paragraphs 47-49, 56, 62, 85, 91: first UAV 70 determines to form a coalition of UAVs 70 to assist in executing mission 25 based on the available resources 50 of each of the other UAVs when first UAV 70 does not have the needed resources to execute the mission);
generating an individual function usage index (Bentley figs. 5, 8B and 9B and paragraphs 54, 57, 62, 72-73, 89 and 92: first UAV 70 identifies a coalition of UAVs 70 to execute mission 25 that maximizes its utility function, i.e., an individual function usage score);
	... sending a request to form a device group to the receiver device (Bentley figs. 6, 8D and 9B and paragraphs 50, 55, 62, 65, 72-73, 89 and 92: first UAV 70 transmits messages 65 to the selected UAVs 70 proposing formation of a coalition); and
in response to receiving an indication of acceptance to form the device group from the receiving device, forming the device group for a temporary period, where functions and data are shared in the device group (Bentley figs. 6 and 9C and paragraphs 55, 76 and 93: first UAV 70 receives responses 66 from other UAVs 70 indicating agreement to join the coalition and the mission 25 is executed by the UAVs 70 of the coalition, i.e., functions and data are shared to complete the mission).”
However, while Bentley discloses that the first UAV sends messages to other UAVs selected to join in a coalition that maximizes the utility function of the first UAV (Bentley paragraphs 54, 57, 62, 72-73, 89 and 92), Bentley does not explicitly disclose “in response to the individual function usage score exceeding a device threshold, sending a request to form a device group to the receiver device (emphasis added).”
In the same field of endeavor, Tsiropoulou discloses a system and method for forming coalitions of M2M devices in an IoT environment wherein an M2M device establishes an M2M link with another M2M device to form a coalition when an interest tie value, i.e., the value of a utility function, exceeds a threshold (Tsiropoulou § "A. Communication Interest among Wireless IoT Devices" and "B. Coalition Formation": an IoT device forms a coalition with another IoT device if the interest tie, i.e., a measure of an interest in cooperating with the another  device, is above a threshold).
Bentley to send the messages inviting the other UAVs to join a coalition in response to determining that the value of the utility function of the coalition exceeds a threshold as taught by Tsiropoulou. One of ordinary skill in the art would have been motivated to combine sending the messages inviting the other UAVs to join a coalition in response to determining that the value of the utility function of the coalition exceeds a threshold to avoid formation of coalitions that do not provide at least a minimum utility.

Regarding Claim 2, the combination of Bentley and Tsiropoulou discloses all of the limitations of Claim 1.
Additionally, Bentley discloses “wherein the receiver device determines whether to join the device group based on generating another individual function usage score (Bentley figs. 6, 8B and 9B and paragraphs 55, 57, 62, 65 and 75: other UAV 70 determines to join a coalition that maximizes its utility function, i.e., an individual function usage score).”

Regarding Claim 6, the combination of Bentley and Tsiropoulou discloses all of the limitations of Claim 1.
Additionally, Bentley discloses “wherein a sender device and the receiver device communicate with each other via an administrative server (Bentley fig. 3 and paragraphs 51-52, 91 and 92: UAVS 70 may communicate via centralized base station 60, i.e., an administrative server).”

Insofar as it recites similar claim elements, Claim 8 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Bentley discloses “A computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor... (Bentley paragraphs 11, 40, 82-83 and 90: a machine-readable storage medium comprising computer-executable instructions for implementing a method of autonomously assessing a cooperative performance of a task).”

Insofar as it recites similar claim elements, Claim 9 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Bentley discloses “A computer system (Bentley fig. 1 and paragraphs 8 and 43-49: integrated decision making and communication system 10), comprising:
one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices (Bentley fig. 1 and paragraphs 8 and 43-49: processor 45 and memory 15, which may be RAM, ROM, cache memory, hard drive storage, flash memory, i.e., a computer-readable memory and a tangible storage device); and
program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, to perform operations... (Bentley fig. 1 and paragraph 46: processor 45 may be configured to execute modules by software)”.

Insofar as it recites similar claim elements, Claim 16 is rejected for substantially the same reasons presented above with respect to Claim 2.

Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bentley and Tsiropoulou, in view of Cain, Pub. No. US 2003/0204625 A1.

Regarding Claim 3, the combination of Bentley and Tsiropoulou discloses all of the limitations of Claim 1.
However, while Tsiropoulou discloses forming a coalition when the interest tie value exceeds a threshold Tsiropoulou § "A. Communication Interest among Wireless IoT Devices" and "B. Coalition Formation"), the combination of Bentley and Tsiropoulou does not explicitly disclose “periodically determining a new individual function usage score; and
in response to the new individual function usage score not exceeding the device threshold, exiting the device group.”
Cain discloses an ad-hoc network wherein a wireless node reevaluates a cluster association metric periodically in response to network events and leaves the cluster when the cluster association metric no longer satisfies a threshold (Cain fig. 1 and paragraphs 28-31, 36, 44-45 and 50-51: node 11 reevaluates cluster association metric and leaves cluster 12 if the cluster association metric no longer satisfies a threshold value).”
It would have been obvious to one of ordinary skill in the art to modify the method of Bentley, as modified by Tsiropoulou, to reevaluate the UAV’s utility function periodically in response to network events and to leave the coalition when the value of the utility function no longer satisfies a threshold as taught by Cain. One of ordinary skill in the art at the time of the effective filing would have been motivated to combine reevaluating the UAV’s utility function periodically in response to network events and leaving the coalition when the value of the utility function no longer exceeds a threshold to ensure that the UAV continues to benefit from being part of the coalition.

 Regarding Claim 4, the combination of Bentley and Tsiropoulou discloses all of the limitations of Claim 1.
However, while Bentley discloses that a UAV may join a coalition that maximizes its utility function (Bentley figs. 6, 8B and 9B and paragraphs 55, 57, 62, 65 and 75), the combination of Bentley and Tsiropoulou does not explicitly disclose “wherein a new device of the plurality of devices joins the device group based on generating another individual function usage score.”
In a related field of endeavor, Cain discloses an ad-hoc network wherein a wireless node determines to join a cluster having a cluster association metric value that (Cain fig. 1 and paragraphs 28-31 and 44-46: upon powering up, node 11 listens for periodic hello messages from other nodes belonging to clusters that the node may join, forms cluster association metrics for each of the clusters 12, and joins a cluster if the cluster association metric satisfies a threshold).”
It would have been obvious to one of ordinary skill in the art to modify the method of Bentley, as modified by Tsiropoulou, to have a UAV evaluate its utility function and join a coalition if the utility function satisfies a threshold upon powering up as taught by Cain. One or ordinary skill in the art would have been motivated to combine having the UAV evaluate its utility function and coin a coalition if the utility function satisfies a threshold upon powering up to maximize the utility of the UAV.

Insofar as it recites similar claim elements, Claim 10 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 11 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 17 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 4.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bentley and Tsiropoulou, in view of the paper authored by Pal et al., titled “Game Theoretic Analysis of Cooperative Message Forwarding in Opportunistic Mobile Networks”, hereby “Pal”.

Regarding Claim 5, the combination of Bentley and Tsiropoulou discloses all of the limitations of Claim 1.
However, while Bentley discloses that a UAV may join a coalition that maximizes its utility function (Bentley figs. 6, 8B and 9B and paragraphs 55, 57, 62, 65 and 75), the combination of Bentley and Tsiropoulou does not explicitly disclose “wherein a device of the plurality of devices joins a plurality of device groups.”
In the same field of endeavor, Pal discloses an opportunistic mobile network wherein a mobile node may belong to multiple coalitions at the same time, i.e., join a plurality of device groups (Pal § "II. RELATED WORK" and "III. SYSTEM MODEL": “In OCF, a node may be a member of multiple coalitions at the same time. Nodes store information about their coalition sets with themselves. For example, in Fig. 2, each of the nodes 1, 2, . . . , 9 have their own coalition set. At time instant t1, nodes 1 and 2 form a new coalition and update their coalition sets accordingly. Then, node 2 is a member of both the coalitions at the same time.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Bentley, as modified by Tsiropoulou, to enable the UAVs to join multiple coalitions as taught by Pal. One of ordinary skill in the art would have been motivated to combine enabling the UAVs to join multiple coalitions to maximize the utility of the UAV.

Insofar as it recites similar claim elements, Claims 12 and 19 are rejected for substantially the same reasons presented above with respect to Claim 5.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bentley and Tsiropoulou, in view of Bender et al., Pub. No. US 2018/0302424 A1, hereby “Bender”.

Regarding Claim 7, the combination of Bentley and Tsiropoulou discloses all of the limitations of Claim 1.
However, while Bentley discloses that a UAV may join a coalition that maximizes its utility function (Bentley figs. 6, 8B and 9B and paragraphs 55, 57, 62, 65 and 75), the combination of Bentley and Tsiropoulou does not explicitly disclose “wherein a Software as a Service (SaaS) is configured to perform the operations of the method.”
In a related field of endeavor, Bender discloses a system and method for configuring a plurality of IoT devices to operate as a swarm, i.e., form a device group, wherein the method may be implemented as an SaaS offering (Bender fig. 2 and paragraphs 14-16 and 19-29: SaaS IoT service provider facilities the collective behavior amongst a group of individual nodes that form a swarm of nodes that cooperate to complete tasks).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Bentley, as modified by Tsiropoulou, to implement the coalition formation and management as an SaaS offering as taught by Bender. One of ordinary skill in the art would have been motivated to combine implementing the coalition formation and management as an SaaS offering to enable a plurality of disparate UAV owners to form coalitions without installing and maintaining software on each of the UAVs.

Insofar as it recites similar claim elements, Claims 14 and 20 are rejected for substantially the same reasons presented above with respect to Claim 7.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

 /VIVEK SRIVASTAVA/ Supervisory Patent Examiner, Art Unit 2449